TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00313-CV



                                       In re Regina Rigsby



                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator Regina Rigsby has filed a petition for writ of mandamus. Having reviewed

the petition, the response, and the record provided, we deny relator’s petition for mandamus relief.

See Tex. R. App. P. 52.8.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: July 9, 2013